 TRICOR PRODUCTS, INC.Tricor Products, Inc. and/or C & J Pattern Co. andPattern Makers League of North America, DenverAssociation. Case 27-CA-5370October 24, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY, AND TRUESDALEOn July 11, 1978, Administrative Law Judge Rus-sell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief and cross-exceptions and supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Tri-cor Products, Inc. and/or C & J Pattern Company,Broomfield, Colorado, its officers, agents, successors,and assigns shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute "May 31, 1978," for the date appear-ing in paragraph 2(a).2. Substitute the attached notice for that of theAdministrative Law Judge.' Respondent impliedly argues that only a single overall unit is appropri-ate at Tricor and that, such being the case, the Union is precluded fromrepresenting the unit unless and until it shows a majority status throughelection. However, the Administrative Law Judge found that Tricor's pat-ternmaking operation is a continuation of and the same as the patternmak-ing business of C & J. Moreover, the record establishes that Tricor's pat-ternmaker employees constitute a separate. integral work group, withseparate craft and/or departmental interests, and as such constitute an ap-propriate bargaining unit.In adopting the Administrative Law Judge's Decision, we note that hisfn. 19 indicates that the Board's Decision in Marquis Elevaior Company, Inc.appears at 213 NLRB 405, whereas the correct citation to that Decision is217 NLRB 461 (1975).3 In his recommended Order and notice, the Administrative Law Judgeincorrectly reflects the expiration date of the collective-bargaining agree-ment between C & J and the Union as May 31. 1977. The record estab-lishes that the expiration date of that agreement is actually May 31, 1978,and the Order and notice are hereby modified to correct this inadvertentmistake.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WiLL NOT fail and refuse to honor and ap-ply the C & J Pattern Co.'s collective-bargain-ing agreement with Pattern Makers League ofNorth America, Denver Association, upon relo-cation of the C & J patternmaking facility tothe Tricor Products, Inc., facility or to bargainwith the Union concerning effects of that reloca-tion.WE WILL NOT constructively discharge our em-ployees by giving them the choice of quittingtheir jobs or working without union representa-tion.WE WILL NOT refuse to make fringe and bene-fit payments as required by the aforesaid agree-ment between C & J and the Union.WE WILL NOT tell our employees that Tricorwas organized and is operated as a nonunioncompany and that they can work for Tricor ifthey want to work for a nonunion company.WE WILL NOT offer Tricor stock to our employ-ees on the condition that they reject the Unionas their bargaining agent.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the Act.WE WILL honor and comply with all the termsand conditions of the bargaining agreement be-tween C & J and the Union, including paymentof all fringe and pension benefits thereunder,through the term of said agreement, which ex-pired May 31, 1978, and thereafter until agree-ment is reached on terms of a new contract, oruntil impasse is reached after good-faith bar-gaining.WE WILL bargain with the Union concerningthe effects of the relocation of C & J to the Tri-cor plant.WE WILL make whole all former C & J em-ployees for any reduction in wages and benefits,or for failure to make appropriate pension,health and welfare, and other contributions,which said employees may have suffered as aresult of our withdrawal of union recognitionand failure to apply said agreements after relo-cation.WE WILL reimburse the Union for the loss ofall health and welfare, pension plan, and other65 DECISIONS OF NA I IONAL LABOR RELATIONS BOARDpayments incurred by the Union as a result ofour unilateral and illegal violation of the C & Jagreement.WE WILL offer Alysius Filipowicz immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hi,: sen-iority or other rights and privileges, and made himwhole for his loss of earnings, plus interest.TRICOR PRODUCTS. INC. AND/OR C & JPATTERN CO.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS. Administrative Law Judge: Thismatter was heard in Denver, Colorado, on February 2 andApril 20,1 1978.2 The complaint, issued October 14, isbased upon an original charge filed May 10, and anamended charge filed September 28, by Pattern MakersLeague of North America, Denver Association (hereinafterUnion). The complaint alleges that Tricor Products, Inc.and/or C & J Pattern Co. (hereinafter Tricor, or C & J,or Respondent) violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel and Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSince on or about April 20, 1977, Tricor has been a cor-poration duly organized under, and existing by virtue ofthe laws of, the State of Colorado and maintains its princi-pal office and place of business at Broomfield, Colorado,where it is engaged in the operation of a pattern shop,foundry, and machine shop. In the course of its businessoperations, Tricor annually sells goods and performs ser-vices valued in excess of $S50,000 to and for customers lo-cated outside the State of Colorado.C & J was, until on or about April 1, 1977, a partner-ship consisting of Alysius Filipowicz,3Charles RichardSommers, Jr., and John A. Hussle. After about April 1,1977, C & J was a sole proprietorship consisting of JohnA. Hussle. C & J maintained a place of business at Wheat-' The hearing of February 2. before Administrative Law Judge JerroldShapiro, was opened briefly and continued to April 20.2 All dates hereinafter are within 1977, unless stated to be otherwise.3All individuals named herein are referred to by their last names.ridge, Colorado, until approximately April 15, 1977. At alltimes material herein, C & J was engaged in the pattern-making business and, in the course and conduct of its busi-ness operations, annually sold goods and performed ser-vices valued in excess of $50,000 directly to and forcustomers located outside the State of Colorado.I find that Tricor and C & I, at all times materialherein, have been employers engaged in commerce withinthe meaning of Section 2(2), (6). and (7) of the Act.II THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.III THE ALLEGED UNFAIR LABOR PRACTICESBackground 4On May 6. 1974, Hussle and Sommers organized C & Jas a partnership, for the business of making wooden andmetal patterns and models. After the company was orga-nized, Filipowicz, who had been an employee, became apartner. C & J's principal customers were four or fivebusinesses in the computer industry, although it did someother work. The business occupied leased quarters of ap-proximately 2,230 square feet. C & J did no foundry ormachine work, and its tools were limited to those used inpattern- and modelmaking. On September 29, 1976, Som-mers and Filipowicz signed on behalf of C & J a "LaborManagement Contract" effective Jane 1, 1976, to May 31,1978. The contract includes, inter alia, a 30-day union-se-curity provision and provisions for payments by C & Jinto a pension trust fund. The contract covered C & J'spatternmakers, then approximately five in number. TheC & J contract was adhered to by C & J and the Unionat all times after it was signed, until approximately April20, as discussed infra. On April 1, Hussle purchased all ofthe partnership interest of Filipowicz and became the soleproprietor of C & J. Sommers and Filipowicz continuedafter April I to work for Hussle as patternmakers. Otherpatternmakers employed by C & J after April I were BobChilelli, Frank Amack, and Richard Holsan. All the em-ployees were supervised by Hussle. Office work was doneby Hussle's wife, who was not an employee and who re-ceived no compensation for her work.Jack Weber and his wife were shareholders in a corpora-tion known as JW Industries, prior to April I. Business ofthe corporation was operation of a machine shop of ap-proximately 1,700 square feet, located approximately 23miles from C & J. JW Industries had no relationship withC & J other than doing machine work on castings forC & J, and the Webers had no personal relationship with'Much of this background summary is based upon Hussle's testimony.General Counsel seeks to discredit Hussle and also seeks an adverse infer-ence on the basis that Respondent did not produce subpenaed documents.That inference is not made, since Hussle generally was a convincing witnesswho is credited unless otherwise stated. The conclusions reached infra arebased in substantial measure upon Hussle's testimony. which, in itself, issupportive of several allegations of the complaint.66 TRICOR PRODUCTS, INC.C & J. Prior to the events relevant herein, all assets of JWIndustries were sold to the Webers, who then became soleproprietors of the business.In March Hussle discussed with the Webers the possibil-ity of forming a new business to do patternmaking.foundry work, and machine work. As a result of those dis-cussions., a new corporation, Tricor., was organized onApril 20. Hussle sold his C & J ownership to Tricor inexchange for 50-percent ownership of Tricor. Only physi-cal assets were sold; the price incuded nothing for good-will. The other 50 percent of the stock was sold to theWebers in exchange for their assets in JW Industries. Itwas planned to combine the assets of C & J and JW In-dustries, to purchase new equipment for a foundry, and toestablish a new business in a new location. Incorporatorswere Hussle and his wife and the Webers. Hussle was thefirst president of the corporation, Weber was vice presi-dent, Mrs. Hussle was secretary, and Mrs. Weber was trea-surer. Those four constituted the first board of directors.The Webers subsequently sold their interest in the corpora-tion, and Tricor shares now are owned by the Hussles,Sommers, Oscar Hewitt, and a few minor shareholders.Present officers are Hussle as president and Mrs. Hussle assecretary. The Hussles are the principal shareholders. Hew-itt is general manager of the plant and holds 10 shares ofcorporate stock. The Hussles and Hewitt presently consti-tute the board of directors.Tricor commenced business approximately April 15, inleased quarters of approximately 38,500 square feet locatedapproximately II miles from C & J. All machinery andequipment previously owned by C & J and JW Industrieswere moved to Tricor's location, and C & J and JW In-dustries were closed. The premises leased by C & J weresubleased by Hussle to an independent third party. Newequipment for the foundry was ordered and was financedby a lending institution, with machinery and equipmentformerly owned by C & J and JW Industries used as col-lateral. Patternmakers working for C & J when it wasclosed were transferred to Tricor and became employees ofTricor. Those employees were paid by C & J through thepayroll period ending April 20. Some pattern work notcompleted by C & J was taken to Tricor and finishedthere.When Tricor first started doing business, it had four orfive patternmakers, two full-time and one part-time ma-chinists, and no foundry workers. The foundry occupies15,000 square feet of the building, the machine shop 10,000square feet, and the pattern shop 4,500 square feet. At thepresent time, the foundry produces approximately 50 per-cent of the revenue, with a projection of 70 percent, andhas eight employees. Machinist employees now total four,and patternmaker employees have been reduced to two,plus a foreman. Projections for the machine shop are 20 or25 employees, and pattern shop projections are uncertainat the present time. Books and records are maintained forthe single entity Tricor.Prior to April I, Hussle talked with the employees ofC & J and told them about the proposed formation ofTricor. He advised the employees that Tricor would paythe equal of union wages and benefits and said the employ-ees could transfer to Tricor if they wanted but that it wouldbe a nonunion shop.On April 8, Farrell Gerland, business manager and fi-nancial secretary of the Union, sent a letter to Hussle read-ing as follows:It has come to the attention of this Association thatsome important changes in the status of C & J Pat-tern Co. may occur. If these changes result in any legalramifications concerning our Collective BargainingAgreement with you, then the Executive Committee ofthis Association desires to meet with you promptly todiscuss these items of change.So that difficulties do not arise in the future andalso that our members employed by your firm do notsuffer any loss of Contracted Benefits, please keep thisOffice informed of any contemplated restructuring ofC & J Pattern Co.I further wish to remind you that until proof in writ-ing is presented to us of dissolution of C & J PatternCo. that the Collective Bargaining Agreement must becomplied with, and concerning all workers as coveredby that Agreement.On April 22, Hussle replied as follows:This is to advise you that as of April 20. 1977C & J Pattern Co. no longer exists.Therefore, as of this same date, there is no PatternMakers Union Contract for the man that *was em-ployed with us at that time.On May 3. Gerland met at Tricor with Hussle and Weberand asked them to re-sign the C 8: J contract or negotiatea new contract for Tricor. Hussle and Weber refused therequest. At that time, Amack. Filipowicz. Chilelli. and Hol-san were paid-up members of the Union in good standing.In July Hussle and Gerland talked on the telephoneabout the possibility of the Union supplying pattern work-ers for Tricor, and Hussle said he wanted to have a con-tract with the Union. That conversation was confirmed inwriting by Gerland on July 21.s On July 28. Gerland. Chi-lelli.6and a union representative named Lightfoot met withHussle, Hussle's wife, and Sommers to negotiate a con-tract. The Union wanted Hussle to re-sign the old C & Jcontract, but Hussle wanted some changes. Gerland agreedto take the suggestions back to the Union's executive com-mittee, which he did. The committee refused to accept thechanges, because it felt the old contract with C & J stillwas effective, and applicable at Tricor. Since that timeHussle has not re-signed the C & J contract, nor has heentered into a new contract for Tricor. The last report sub-mitted to the union trust fund on behalf of C & J is datedMay 15 7 and covers two employees, Chilelli and Holsan.Stated in the report, inter alia, is the comment, "C & JPattern Co. no longer exists...." Tricor employs nounion patternmakers at this time. Tricor has made no ben-efit payments under the C & J contract since April 20.GC,(. Exh 7Chilelli was a union representalive. in addition to being a patternmaker.C,(. Eih. 6.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The C & J ContractThe fact that the C & J bargaining agreement wassigned by two of C & J's partners, and the fact that thecontract was honored by the Union and C & J at all timesprior to April 20, is shown by the record and by Hussle'stestimony. Hussle testified that he never has had a copy ofthe contract, but he said he believed the contract was dis-cussed at a C & J partnership meeting, and he said theother two partners told him they signed it. However, thattestimony is irrelevant, since two of the three partnerscould and did bind the partnership to the contract, andfurther, Respondent cannot now disavow that contractsince, as Hussle testified, it has received benefits, and per-formed under it, since June 1, 1976.Respondent argues that the C & J contract is void be-cause there was no union election, Board certification,show of authorization cards, or other evidence that theUnion was the properly designated representative of pat-ternmakers at C & J. That argument is devoid of merit.All C & J patternmakers, at all times since the contractwas signed, were union members, and further, as pointedout supra, C & J and the Union recognized, worked un-der, and honored the contract after it was signed. It is toolate now to attack the C & J contract.It is found that the C & J contract is valid in everyrespect and fully enforceable by the parties thereto.B. Tricor1. It is abundantly clear that Tricor is an independentlegal entity. Hussle was candid in his testimony. He testi-fied that he did not plan to have a union shop at Tricor andthat he told the employees at C & J, and Gerland, thatsuch was his intention. Whatever may be his attitude to-ward unions, Hussle told the employees they would be paidby Tricor at the union level, and further, he had some ne--gotiations with the Union about the possibility of usingunion patternmakers. In any event, there is nothing toshow, or even to raise a suspicion, that Tricor was con-ceived or established in order to avoid the C & J contractor to run away from the Union. Gerland testified that Hus-sle never said anything to indicate that the new plant wasbeing established at Tricor in order to avoid the C & Jcontract. It is found that Tricor was organized and estab-lished for economic reasons only and that C & J wasclosed for economic reasons unrelated in any way to theUnion.2. It is clear that Tricor is an entirely different businessand separate from C & J. Tricor occupies a building ofabout I acre in size, with a present complement of approxi-mately 19 employees and a projected complement of sev-eral times that number. The principal source of revenue,and the largest operation, of Tricor is the foundry. Tricor isa corporate entity, with approximately 10 or 12 sharehold-ers. Tricor is located several miles from the former locationof C & J and JW Industries. C & J occupied quarters ofonly 2,230 square feet, was devoted solely to making pat-terns and models, and had only five employees. C & Jsent its foundry and machining work to outside businesses,one of which was JW Industries. The only common link ofimportance between C & J and Tricor is the fact thatHussle is the principal figure behind the two organizations.The two businesses are almost totally different in size,structure, business goals, concept, and location.3. It is equally clear, however, that Tricor's patternmak-ing operation is almost identical with that of C & J. WhenC & J closed, it transferred its operation to Tricor.C & J's machinery and equipment were moved to Tricor,and all C & J's patternmakers were transferred to Tricor.All work pending at C & J was moved to Tricor and fin-ished there by using the same machinery, equipment, andemployees formerly used on that work at C & J. It isfound that Tricor's patternmaking operation is a continua-tion of, and the same as, the patternmaking business ofC & J.C. The Union's PositionGerland made several attempts to bargain with Hussleconcerning the Tricor operation and the C & J employees,without success. Hussle contended that Tricor was notbound by the C & J contract and had no duty to bargainwith the Union, since there had been no Board certifica-tion, card claim, or election at Tricor. Hussle discussedwith Gerland the possibility of using union patternmakers,without a contract, but nothing resulted from that discus-sion. Gerland did not seek to represent all of Tricor's em-ployees; he only requested bargaining for the patternmak-ers. At the time of Hussle's letter of April 22 to Gerland,when C & J no longer existed, Tricor's patternmakers allwere union members. Since that time Tricor's patternmak-ers have been turned over, and the present employees arenonunion.During all of the foregoing discussions, the Union at-tempted to continue the application of the C & J contractto the patternmakers at Tricor,8including attempts to en-force the union-security clause and vacation pay clause.Those attempts have not been successful.D. The 8(a)(5) IssueI. At the time Hussle decided to form Tricor, and at thetime the actual move of C & J's machinery, equipment,and patternmakers to Tricor was made, C & J and theUnion had a valid, existing contract. The Union requestedthat C & J discuss with it effects of the proposed move,9but Hussle refused to discuss the matter. ° Generally, theBoard has held that an employer must bargain with em-ployees concerning a partial discontinuance or relocationof its business operations and the effects thereof." There isnothing in the record herein to take C & J outside theambit of Board requirements. Practical effects of the moveto Tricor may not have been substantial, but the moveThe Union's attempt to interfere with Tricor's business arrangements tofinance the purchase of foundry equipment and machinery is given noweight so far as this 8(aS5) issue is concerned. That is a collateral matter.G.C. Exh. 2.0 G.C. Exh. 3.1 Burroughs Corporation, 214 NLRB 571 (1974); Royal Typewriter Compa-ny. 209 NLRB 1006 (1974): Ozark Trailers, Incorporated et al., 161 NLRB561 (1966).68 TRICOR PRODUCTS, INC.could have an effect on transportation of employees, num-ber of patternmakers anticipated by Tricor as necessary forfuture operations, working conditions at Tricor, and re-lated matters. In any event, bargaining was required if re-quested, and the Union's request was denied. Such a denialof bargaining relative to effects of the move constituted aviolation of Section 8(a)(5) and (1) of the Act.2. The Union consistently, from April 8 to the presenttime, has contended that the C & J contract followed theemployees to Tricor. At no time did the Union acquiesce inRespondent's position or waive its rights under the C & Jcontract. To the contrary, the Union repeatedly haspressed its position and requested Hussle to bargain, butHussle refused to do so.It is well established that an existing and effective collec-tive-bargaining agreement remains in effect following relo-cation of a plant, provided operations and equipment re-main substantially the same and a substantial percentageof the employees at the old plant transfer to the new loca-tion.i2It is found, above, that operations and equipment ofthe facility substantially were the same as those at Tricorand, further, that a majority of Tricor's patternmakers werecomprised of unit employees from C & J. Respondenttherefore had a duty to honor its C & J bargaining con-tract at Tricor when the C & J move was required.' Asdiscussed supra, Respondent refused to apply the C & Jcontract to the patternmakers at Tricor and announced toemployees, as well as to the Union, that Tricor would be anonunion plant. Respondent thereby violated Section8(a)(5) and (1) of the Act.3. Respondent impliedly argues that only a single unit isappropriate at Tricor and that, such being the case, theUnion is precluded from representing the unit unless anduntil it shows its majority status through election. It is in-cumbent upon Respondent to reach through bargaining anaccommodation with the Union relative to employees theUnion represents at Tricor. Any appropriate unit questioncan be determined in orderly fashion, either by agreementof the parties or through established Board procedure." Itcannot be determined by Respondent's unilateral decision.Further, the existence of more than one unit in a singleplant is common.4. The fact that C & J was permanently closed approxi-mately April 20 is immaterial. First, the closure was ac-companied by a simultaneous move of all machinery,equipment, work in process, and employees to the new lo-cation at Tricor. The facility merely was transferred to anew location; it was not out of existence, as Respondentcontends. Second, article IX of Tricor's articles of incorpo-ration provides that C & J and JW Industries are "merg-ing into one company, to be known as Tricor Products,Incorporated and which assumes all assets and liabilitiesof" C & J and JW Industries. Under such circumstances,merely stating that C & J "closed" does not alter the legal12 Allied Mills, Inc., 218 NLRB 281 (1975); The Riftling Corporation, 203NLRB 355 (1973); International Paper Company, 150 NLRB 1252 (1965);Calfornia Footwear Company, 114 NLRB 765 (1955).American Can Company, 218 NLRB 102 (1975); Allied Mills. supra;Westinghouse Electric Corp., 174 NLRB 636 (1969).4 Gerland testified that the Union represents only patternmakers. Thatpoint was not explored at the hearing.principles involved. Both operations--C & J and Tricor-effectively were and are owned and controlled by the sameindividual.5. The facts that C & J and Tricor are separate legalentities and that the establishment of Tricor was economi-cally motivated are irrelevant. For the purposes of thiscase, Tricor is the alter ego of C & J. As noted supra, Hus-sie is the principal force behind both C & J and Tricor.Hussle presently owns, with his wife, most of the stock ofTricor, and Hussle is the administrator of Tricor's affairs.Patternmaking is only a portion of Tricor's business, butthat portion was the entire business of C & J; the latterfirm was absorbed in toro by Tricor. C & J's closure, un-der such circumstances, does not relieve Tricor of responsi-bility for C & J's contract with the Union. Tricor assumedC & J's debts, liabilities, current business, customers, em-ployees, machinery, and equipment, moved the entire oper-ation to Tricor's new facility 11 miles away, and immedi-ately picked up C & J's work where C & J had left off,with Hussle as the principal director and administrator atboth locations. Clearly, C & J and Tricor are one and thesame.15Tricor being the alter ego of C & J, Tricor is bound byC & J's contract with the Union, even though Tricor wasnot signatory to that agreement.'6E. The 8(a)(1) Issues-Statement and Offer of StockParagraph VI of the complaint alleges that on or aboutMay 3 Hussle offered stock in Tricor to employees if theywould reject the Union as their collective-bargaining repre-sentative and on or about April 7 told employees that Tri-cor was to be formed and operated as a nonunion compa-ny.Hussle acknowledged the statement attributed to him inthe allegation, and Gerland, Amack, Chilelli, and Filipow-icz credibly testified to the same effect. Relative to the of-fer of stock, Amack credibly testified:Q. Now, during the time you were on lay-off, didyou receive any phone calls from Mr. Hussle?A. Yes. The last time I was laid off. He called meup, and he wanted to know if I would accept someshares in his company, and this way I could get a-Iwould be part owner of the company, and I could geta withdrawal card from the union, and he told me hewas going to offer this to myself, Al Filipowicz, andRichard Holsan, and I said, "Well, what about BobChilelli," and he says, "I don't want to offer this toBob at this time on account of his position with theunion."Q. Mr. Chilelli's position with the union was what?A. He was President of our local.These two allegations cannot be considered in a vacuum;they must be assessed against the background of Hussle's15 Southport Petroleum Company v. N.LR.B., 315 U.S. 100 (1942): Co-EdGarment Comnpany and its Alter Ego Delta Manufacturing Corp.. 231 NLRB848, 855 (1977), citing Crawford Door Sales Company. Inc., 226 NLRB 1144(1976).16 Schultz Painting and Decorating Co., 202 NLRB I 1 11973).69 DECISIONS OF NAIIONAL LABOR RELATIONS BOARDentire course of action in order to determine the nature ofthe violation.Hussle made no secret of his determination to closeC & J, move its operation to Tricor. repudiate his conti actwith the Union, and run Tricor as a nonunion business. Headvised Gerland and the C & J employees of his inten-tions, and made it clear that he was serious. He refused tobargain with the Union about the move, and he took sev-eral affirmative actions in advance of the move, such assigning a lease for Tricor premises and talking with theemployees about definite plans. Chilelli and Amack, bothof whom were union members, were told by Hussle whenthey were hired about the move and the fact that Tricorwould be nonunion. Yet all the C & J patternmakersmoved to the new location.So far as the offer of stock is concerned, there is noindication that the offers were accepted. Thus, it appearsthat the offer of stock constitutes no more than an 8(a)(l)violation, as an offer of inducement to abandon unionmembership. That violation is found.The statement that Tricor would be nonunion is an8(a)(l) violation, but more was involved. General Counseldid not allege any constructive discharge, but Filipowicztestified that after being off work since May 6 he returnedto the plant for work on June 30 and talked with Hussle:A. Yes. I came in and worked approximately twohours, and at the end of that time period, I was askedby John to come into the office, and, at that time, withRoberta Hussle present, John told me the conditionsunder which he would expect me to work.Q. What were those?A. The wages would be under the present patternmaker's wage of $10.16 an hour. Don't quote me onthe 16 cents. It might have been 10 cents, 12 cents or13 cents. Instead of working for that, he says, "Youdon't need that. You can work for $10 an hour," andhe also said that the vacations and the pension contri-bution would-well, let's separate vacations from pen-sion. Vacations would be the same as the pattern mak-ers' benefits; the retirement contribution whichordinarily would go into the pattern makers' pensiontrust fund would not be mailed in, but would be puton a paycheck, and I asked him at that time whetherhe would put that in writing, and he says, "There is nonecessity for that." So I told him that I felt that Ididn't belong in the place. So I terminated my employ-ment.Hussle did not deny Filipowicz' testimony, and Filipow-icz is credited. There is no definite indication of what theemployees' status was between the move to Tricor, onApril 20, and May 6, but it is clear that there was someconfusion, and that the Union still was trying to get Hussleto the bargaining table. It is not unreasonable to concludethat as of May 6 Filipowicz still believed the Union wouldrepresent the employees. Immediately after returning towork on June 20, however, he learned otherwise. Beingfaced with a choice of working without a union representa-tive or quitting his job to protect his union status, he chosethe latter. Because of Hussle's refusal to recognize theUnion and bargain, Filipowicz clearly was constructivelydischarged in violation of Section 8(a)(3) and (1) of theAct.'7As far as the other employees who moved to Tricor areconcerned, it is equally clear that they were faced with thesame choice faced by Filipowicz. although their construc-tive discharge was not alleged, argued, or shown. Hussle'sgiving such a choice to all the employees, i.e., work withoutunion representation or quit, was a violation of Section8(a)(3) and (1) of the Act.F. The 8(a)(3) and (1) Issue-Refusal to Make PaymentsParagraph VII of the complaint alleges that since on orabout April I, 1977, Respondent has refused to make pay-ments to employees pursuant to the terms of the C & Jcontract.Amack credibly testified that he was laid off in June butdid not receive accumulated vacation pay. The C & J con-tract provides for such payments, under section (a) of theprovision "vacations and holidays." Chilelli credibly testi-fied that he received no vacation pay, either at Tricor or atC & J. Amack credibly testified that Tricor did not makepension or other payments to the Union on his behalf, asrequired by the C & J contract.Hussle did not deny the testimony of Amack and Chilel-li, and Hussle acknowledged that Tricor did not honor theC & J contract. In view of the finding made, supra, thatTricor was bound by the C & J contract, this allegationwas proved.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent as described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, I shall recommend that they be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that Respondent unlawfully and con-structively discharged Alysius Filipowicz. I will, therefore,recommend that Respondent offer Filipowicz his formerjob or, if that job no longer exists, a substantially equiva-lent job, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of earn-ings suffered by reason of the discrimination against himby payment to him of a sum of money equal to that whichhe normally would have earned absent the discrimination,less net earnings during such period, with interest thereon,I Superior SprinAler, Inc., et at. d ha William Augusto Fire ProtectionServires, 227 NLRB 204 (1976); N. LR.B. v. Rae-Rich Manufacturing Corpo-ration, 120 NL RB 503. 506 (1958). enfd. 276 F.2d 451 (2d Cir. 1960).70 TRICOR PRODUCTS, INC.to be computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 65L (1977).8 It will be further rec-ommended that Respondent preserve and make availableto the Board, upon request, all payroll records, social se-curity payment records, timecards, personnel records andreports, and all other records necessary and useful to de-termine the amounts of backpay due and the rights of rein-statement under the terms of these recommendations.C & J's contract with the Union expired May 31. It willbe recommended that Respondent be ordered to complywith all terms of that contract, including payment to pen-sion trust fund, until agreement is reached on terms of anew contract or until impasse is reached after good-faithbargaining. 19CONCLUSIONS OF LAW1. Tricor Products, Inc., and C & J Pattern Co. are,and at all times material herein have been, employers en-gaged in commerce and in business affecting commerce,within the meaning of Section 2(6) and (7) of the Act.2. Pattern Makers League of North America, DenverAssociation, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.3. By failing and refusing to honor and apply the C & Jcollective-bargaining agreement with the Union upon relo-cation of its C & J patternmaking facility to its Tricor fa-cility, and by refusing to bargain with the Union concern-ing the effects of said relocation, Respondent violatedSection 8(a)(5) and (1) of the Act.4. By constructively discharging Alysius Filipowicz onJune 20, 1977, upon giving Filipowicz a choice of quittinghis job or working without union representation, Respon-dent violated Section 8(a)(3) and (1) of the Act.5. By refusing to make fringe and benefit payments toand for employees as required by the C & J collective-bargaining agreement with the Union, Respondent vio-lated Section 8(a)(3) and (1) of the Act.6. By telling its employees that Tricor was to be orga-nized and operated as a nonunion company, and that theycould work for Tricor after C & J closed if they wanted towork for a nonunion company, Respondent violated Sec-tion 8(a)(3) and (1) of the Act.7. By offering stock in Tricor to employees if they wouldreject the Union as their bargaining representative, Re-spondent violated Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of Law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:See, generally, Isis Plumbing & Heating (o. 138 NLRB 716 (1962).m Harold W Hinson, d b a Hen House Muarket ,o 3. 175 NLRB 596(1969); Bariise Sheet Metal Co., Inc. er al. 199 NLRB 372 (1972): ,tarquioElevator (ompany, Inc, 213 NL RB 405 (1974).ORDER20The Respondent, Tricor Products, Inc. and/or C & JPattern Co., Broomfield, Colorado, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to honor and apply the C & Jcollective-bargaining agreement with the Union, upon relo-cation of the C & J patternmaking facility to the Tricorfacility, and refusing to bargain with the Union concerningthe effects of said relocation.(b) Constructively discharging employees by givingthem the choice of quitting their jobs or working withoutunion representation.(c) Refusing to make fringe and benefit payments as re-quired by the C & J collective-bargaining agreement withthe Union.(d) Telling employees that Tricor was organized and isoperated as a nonunion company and that they could workfor Tricor after C & J closed if they wanted to work for anonunion company.(e) Offering stock in Tricor to employees if they wouldreject the Union as their bargaining representative.(f) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action, which I findwill effectuate the policies of the Act:(a) Honor, and comply with all the terms and conditionsof, the bargaining agreement between C & J and theUnion, including payment of all fringe and pension bene-fits thereunder, through the term of said agreement, whichexpired May 31, 1977, and thereafter until agreement isreached on terms of a new contract or until impasse isreached after good-faith bargaining.(b) Bargain with the Union concerning effects of the re-location of C & J to the Tricor plant.(c) Make whole all former C & J employees for any re-duction in wages and benefits, or for failure to make ap-propriate pension. health and welfare, and other contribu-tions, which said employees may have suffered as a resultof withdrawal of union recognition and failure to applysaid agreement after said relocation.(d) Reimburse the Union for the loss of all health andwelfare, pension plan, and other payments incurred by theUnion as a result of Respondent's unilateral and illegalviolation of the C & J agreement.(e) Offer Alvsius Filipowicz immediate and full rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for his loss of earnings in the manner set forth in thesection of this Decision entitled "The Remedy."' In the event no ekceptlots are filed as prosided bs Sri 102 46 of theRules aind Regul.lions olf the N.laton.al Iabhor Relations Bmoard, the indings.conIdlusonns, and recommended Order herein shall. as prosided In Sec10248 of the Rules and Regllatilitns. he adopied bh the Board and becomeits findings. conclusions. and Order, and all ohlectl.ns thereto shall hedeemed valived for all purposes71 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as setforth in the remedy section of this Decision.(g) Post at Tricor's Denver, Colorado, operation copiesof the attached notice marked "Appendix." 2 Copies of theattached notice, on forms provided by the Regional Direc-21 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."tor for Region 27, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(h) Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.72